DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al., US 202/0203706.Regarding claim 1, Holman et al., teaches a method, comprising: dry mixing NMC (0004) and dopant precursor particles (0017) to obtain a pre-calcination mixture (0017); and calcining the pre-calcination mixture (0017-0018) in a dry calcination atmosphere (0011; 0018) to obtain a doped cathode material (0005; 0012), wherein the dopant precursor particles comprise one or more alkali metal oxides, alkali metal hydroxides, alkaline earth metal oxides, alkaline earth metal hydroxides, rare earth oxides, rare earth hydroxides, transition metal oxides, and transition metal hydroxides (0016-0017; 0040; 0045).Regarding claim 2, Holman et al., teaches wherein the dry calcination atmosphere is dry air or a dry oxygen atmosphere (0011; 0034; 0044; 0083; 0104).
Regarding claim 3, Holman et al., teaches wherein following the dry mixing (0004; 0011), the dopant precursor particles are uniformly distributed on a surface of the NMC (0017; 0032; 0151).Regarding claim 4, Holman et al., teaches wherein following the dry mixing (0004; 0011).
Holman does not teach  the dopant precursor particles protrude from the surface of the NMC at a distance of 0 to 10 .mu.m.
However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 5, Holman et al., teaches wherein a temperature of the calcining is less than 950.degree. C (0018; 0040).Regarding claim 6, Holman et al., teaches wherein the doped cathode material comprises a dopant, the dopant comprising one or more of B, N, F, Na, Si, Cl, K, Ca, Ga, Ru, Ta, W, Co, Al, Zr, Mg, Sc, Fe, V, Nb, Cu, Zn, Rh, Y, Ti, Mo, Cr, Mn, Ce, Sm, Nd, Pr, La, Ge, Rb, Sr, In, Eu, and Tb (0005; 0012; 0019; 0041).Regarding claim 7, Holman et al., teaches wherein a size of the dopant precursor particles is greater than about 1 nm and less than about 10 .mu.m (0020; 0113- 0114).Regarding claim 8, Holman et al., teaches wherein the size of the dopant precursor particles is greater than about 5 nm and less than about 5 .mu.m (0114).Regarding claim 9, Holman et al., does not teach wherein a molar ratio of the dopant to the NMC in the doped cathode material is greater than about 0.01 mol % and less than about 15 mol %.
However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 10, Holman et al., teaches wherein the dopant precursor particles comprise one or more compounds selected from neodymium oxides, neodymium acetates, neodymium nitrides, neodymium sulfates, neodymium fluoride, neodymium nitrate, neodymium phosphide, neodymium sulfide, neodymium iodide, neodymium phosphate, neodymium carbonate, neodymium oxalate, neodymium acetylacetonate, and combinations thereof (0102).Regarding claim 11, Holman et al., does not teach wherein the dopant precursor particles comprise Nd.sub.2O.sub.3.However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 12, Holman teaches a doped cathode material (0042; 0048; 0102), comprising: a core region (0133; 0165), the core region being composed of NMC (0165); and a surface region (shell; 0165), the surface region being composed of NMC and a metal dopant (0165).
Holman does not disclose wherein the metal dopant is a metal ion having an ionic radius of greater than about 0.50 .ANG..However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 13, Holman does not teach wherein a molar ratio of the metal dopant to the NMC is greater than about 0.01 mol % and less than about 15 mol %.However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 14, Holman et al., teaches wherein the surface region extends to a threshold depth of a radius of the doped cathode material (0062-0064; Fig. 4-6).Regarding claim 15, Holman et al., teaches a doped cathode material (0005; 0042) comprising: NMC (0042; 0048); and a dopant comprising one or more of B, N, F, Na, Si, Cl, K, Ca, Ga, Ru, Ta, W, Co, Al, Zr, Mg, Sc, Fe, V, Nb, Cu, Zn, Rh, Y, Ti, Mo, Cr, Mn, Ce, Sm, Nd, Pr, La, Ge, Rb, Sr, In, Eu, and Tb, (0102).
Regarding “wherein the dopant is uniformly doped into a surface region of the NMC in a dry surface doping process, wherein the dry surface doping process comprises a dopant precursor being mixed and calcined with the NMC, and wherein the dopant precursor is not present following the dry surface doping process” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 16, Holman et al., teaches wherein a weight ratio of the dopant to the NMC is less than about 15 wt. % (0171).Regarding claim 17, Holman et al., teaches wherein the dopant precursor comprises one or more compounds selected from dopant oxides, dopant acetates, dopant nitrides, dopant sulfates, dopant fluoride, dopant nitrate, dopant phosphide, dopant sulfide, dopant iodide, dopant phosphate, dopant carbonate, dopant oxalate, dopant acetylacetonate, and combinations thereof (0010; 0016; 0030; 0040).Regarding claim 18, Holman et al., teaches wherein the dopant precursor comprises one or more compounds selected from neodymium oxides, neodymium acetates, neodymium nitrides, neodymium sulfates, neodymium fluoride, neodymium nitrate, neodymium phosphide, neodymium sulfide, neodymium iodide, neodymium phosphate, neodymium carbonate, neodymium oxalate, neodymium acetylacetonate, and combinations thereof (0102).
Regarding claim 19, Holman does not teach wherein the dopant precursor is Nd.sub.2O.sub.3.However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 20, Holman does not teach wherein the dopant is a metal ion having an ionic radius of greater than about 0.50 .ANG..
However, since Holman employs some of the same precursor particles, it is likely that some of the dopant precursor particles would protrude from the surface of the cathode. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xia et al., US 2018/0019464:  Xia et al., teach a method (0020), comprising: dry mixing NMC (0048) and dopant precursor particles (abstract; 0010) to obtain a pre-calcination mixture (0010); and calcining the pre-calcination mixture in a dry calcination atmosphere (0020) to obtain a doped cathode material (0049), wherein the dopant precursor particles comprise one or more alkali metal oxides, alkali metal hydroxides, alkaline earth metal oxides, alkaline earth metal hydroxides, rare earth oxides, rare earth hydroxides, transition metal oxides, and transition metal hydroxides (0048; 0072; 0086).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727